UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1333


SANTOSH RAJ SHRESTHA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 25, 2013             Decided:   October 2, 2013


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Riely, Bethesda, Maryland, for Petitioner.     Stuart F.
Delery, Acting Assistant Attorney General, John S. Hogan, Senior
Litigation Counsel, David H. Wetmore, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Santosh Raj Shrestha, a native and citizen of Nepal,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)   dismissing      his    appeal    from   the     immigration

judge’s decision denying his requests for asylum, * withholding of

removal, and protection under the Convention Against Torture.

We have thoroughly reviewed the record, including the transcript

of Shrestha’s merits hearing, his application for relief, and

all supporting evidence.           We conclude that the record evidence

does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2006), and that

substantial evidence supports the Board’s decision.                      See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).                  Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: Shrestha (B.I.A. Feb. 14, 2013).                      We dispense with

oral       argument   because    the    facts    and     legal   contentions      are

adequately      presented   in    the    materials     before     this    court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




       *
       We note that Shrestha waived his right to review of the
denial of his request for asylum in his brief before the court.



                                          2